Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Keith Blankenship, Reg. No. 53,997 on 1/26/21.

Amend Claims 1, 4, 6, 7, 10, 16, 17, and 19 as follows: 

1. A server rack stand 
vertical support posts each having an interior cavity and cavity opening;
server computer 
at least one lateral support member adapted to horizontally releasably couple to said vertical support posts, each of said at least one lateral support member disposed between said at least one rail and the interior cavity of a respective each of said at least one lateral support member having:
(i) a member body defining at least one internal lateral body channel passing throughout a girth of said member body, said at least one internal lateral body channel adapted to permit lateral airflow through each of said at least one lateral support member from said cavity opening of the respective one of said vertical support posts,
(ii) an internal chamber containing an inert gas
(iii) an obstructersaid internal chamber and said at least one internal lateral body channel 

4. The server rack stand 

, the case defining an airflow inlet opening and an airflow outlet opening dimensioned to be positioned at least partially in alignment with an airflow inlet passage and an airflow outlet passage, respectively, of the server rack stand 

7. An integratable computer blade complex, comprising:
a computer having a case, said case defining an airflow inlet opening and an airflow outlet opening;
a plurality of vertical support posts;
at least two rails adapted to couple to said vertical support posts to support said computer 
at least two lateral support members adapted to horizontally releasably couple to said vertical support posts, each of said at least two lateral support members disposed adjacent to a respective one of said at least two rails, each of said at least two lateral support member having
wherein at least one of said at least two lateral support members has an internal chamber, said internal chamber containing an inert gas in selectable gaseous communication with said at least one internal lateral body channel proximate to said airflow inlet opening of said computer,
4wherein when each of said at least the respective one of said at least two rails and said case, said airflow inlet opening is positioned at least partially in alignment with at least one of said at least one internal lateral body channel of said at least one of said at least two lateral support members, and
wherein a substantially-sealed fire-suppression pathway is formed between said interior chamber and said case.  

12. A process for ameliorating adverse thermal circumstances in a server computer, said process comprising:
urging air from an airflow source within a building housing to a computer case of said server computer through a building supply conduit (i) into an influx chamber of a hollow server stand said computer case;
emitting an inert gas through a substantially-sealed fire-suppression pathway into said computer case; and
moving said inert gas from said computer case through a building exhaust conduit to a heat release element external to said hollow server stand 
computer case form a substantially-sealed cooling pathway that merges with said substantially-sealed fire-suppression pathway. 

 16. The process of claim 12, wherein said emitting step further includes emitting said inert gas into said computer case from a lateral support member, said lateral support member disposed within said hollow server stand 

17. The process of claim 12, wherein said emitting step further includes emitting said inert gas into said computer case from said hollow server stand 

19. The process of claim 12, further comprising:
detecting a temperature, and
said emitting step further includes emitting said inert gas into said computer case based on a conclusion of said detecting step. 

Drawings
The drawings (figs. 1-67) were received on 1/26/22.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The claims 1, 4, and 6 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising at least one lateral support member adapted to horizontally releasably couple to vertical support posts, each of said at least one lateral support member disposed between at least one rail and an interior cavity of a respective one of said vertical support posts, each of said at least one lateral support member having: (i) a member body defining at least one internal lateral body channel passing throughout a girth of said member body, said at least one internal lateral body channel adapted to permit lateral airflow through each of said at least one lateral support member from a cavity opening of the respective one of said vertical support posts, (ii) an internal chamber containing an inert gas in selectable gaseous communication with said at least one internal lateral body channel; and (iii) an obstructer adapted to selectively restrict airflow between said internal chamber and said at least one internal lateral body channel.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The claims 7, 10 and 11 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 7, comprising at least two lateral support members adapted to horizontally releasably couple to vertical support posts, each of said at least two lateral support members disposed adjacent to a respective one of at least two rails, each of said at least two lateral support member having a member body defining at least one internal lateral body channel passing in combination with all remaining limitations of the respective claims are believed to render said independent claim 7 and all claims dependent therefrom patentable over art of record.  
The claims 16, 17 and 19 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 16, comprising urging air from an airflow source to a computer case of said server computer through a building supply conduit (i) into an influx chamber of a hollow server stand, said hollow server stand supporting said server computer, and then (ii) into said computer case; emitting an inert gas through a substantially-sealed fire-suppression pathway into said computer case; and moving said inert gas from said computer case through a building exhaust conduit to a heat release element external to said hollow server stand, wherein said building supply conduit, said influx chamber, and said computer case form a in combination with all remaining limitations of the respective claims are believed to render said independent claim 16 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Fu (US 2014/0024305) teaches urging air from an airflow source within a building housing to a hollow server stand through a building supply conduit (i) into a hollow server stand; emitting an inert gas through a substantially-sealed fire-suppression pathway into said hollow server stand; and moving said inert gas from said hollow server stand through a building exhaust conduit to a heat release element external to said hollow server stand, wherein said building supply conduit and hollow server stand form a substantially-sealed cooling pathway, but fails to disclose the substantially-sealed cooling pathway merging with said substantially-sealed fire-suppression pathway.  These above listed references all lack the specific structure and arrangement in claims 1, 7, or 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 29921136 discloses a server rack having a chamber for a fire suppressant fluid and a temperature sensor for activating the fire suppressant fluid into the rack.  US 11,178,794 and 2021/0360828 are family of members of instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




RJH  1/28/2022
/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835